DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “said layer of composition is applied by a laser printing means”.  The recitation is unclear because laser printing means are known to apply light to a surface, not for applying a layer of composition.  How does a laser printing means apply a layer of composition via light?  Based on the Specification on pages 6-7, the laser printing means “is capable to print imagery”. To further prosecution, the Examiner will examine the claimed limitation as “said photo image is applied by a laser printing means” to maintain consistency with the Specification and claim 1.   Claims 9-10 are also rejected because they inherit the indefiniteness of claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US Publication 2007/0092295; hereinafter Price) in view of Schultheis et al. (US Publication 2005/0069254; hereinafter Schultheis).
With regards to claim 1, Price teaches a method of glass article laser printing of photo image (abstract), comprising:
aging said treated glass article surface at room or ambient temperature (the amount of time waiting between applying the toner via spraying in [0035] and the subsequent laser burn in process in [0036-0037]); 
laser-printing said treated glass article surface with at least one laser printing means ([0037]), said laser-printing comprises applying one or more toners (0035]); and 
surface finishing said treated glass article surface by a heating process (via heat gun, [0051]), wherein 
said composition comprises ink/color pigment (color toner; [0035]), thinner, catalyst, wetting agent, solvent (alcohol; [0035]), binder, flow agent, defoamer, resin, or a combination thereof, and 
said treated glass article surface finishing comprises ultra-violet light irradiation, washing with fluid (washed with sponge and water; [0051]), lamination, or a combination thereof.  
However, Price is silent (italicized portions highlight limitations not taught by Price) regarding the method comprising: coating a layer of composition on a treated glass article surface; said laser printing comprises applying one or more toners onto the layer of composition.
Schultheis teaches a method of glass article laser printing of photo image (abstract) comprises: coating a layer of composition (105) on a treated glass article surface (104; [0040]); said laser printing comprises applying one or more toners onto the layer of composition ([0045]; FIG. 5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the step of applying the layer of composition as taught by Schultheis prior to the transfer of toner as taught by Price to provide sufficient conductivity to the glass surface for subsequent toner application ([0040, 0046, 0054]; Schultheis).
With regards to claim 3, Price, as combined with Schultheis, teaches (citations to Price unless specified otherwise) the method of glass article laser printing of photo image of claim 1, wherein said at least one laser-printing means is toner type comprising CYMK (cyan, yellow, magenta, and key/black) color toners ([0035-0037]).  
With regards to claim 4, Price, as combined with Schultheis, teaches (citations to Price unless specified otherwise)  the method of glass article laser printing of photo image of claim 1, wherein said at least one laser-printing means receives a photo imagery data file or format from a computing means ([0036-0037]).  
With regards to claim 6, Price, as combined with Schultheis, teaches (citations to Price unless specified otherwise) the method of glass article laser printing of photo image of claim 1, wherein said at least one laser-printing means produces monochrome or color printing (FIG. 1A; [0024-0025]), or a combination thereof, on said treated glass article surface with 3-dimensional (3D) or emboss effect (FIG. 2).  
With regards to claim 8, Price teaches a laser printed glass article (FIG. 2), comprising:
a glass article ([0036]); and
a photo image applied onto the glass article ([0035]), wherein 
characterized in that said photo image is applied by a laser printing means (see 35 USC 112 rejection above) capable of receiving imagery data files or formats from a computing means ([0036-0037, 0093-0094]); and 
said laser printing means  is capable to print photo imagery (it is noted that the laser printing means is an apparatus that is usable with the laser printed glass article, thus, recitations of the laser printing means do not further distinguish the claimed invention of a laser printed glass article as the laser printing means is outside the scope of the laser printed glass article).  
However, Price is silent regarding the laser printed glass article, comprising: a layer of composition applied on a surface of the glass article; and a photo image applied onto the glass article.
Schultheis teaches a laser printed glass article (abstract) comprises: a layer of composition (105) applied on a surface of the glass article (104; [0040]); a photo image applied  onto the layer of composition ([0045]; FIG. 5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the layer of composition as taught by Schultheis prior to the transfer of toner as taught by Price to provide sufficient conductivity to the glass surface for subsequent toner application ([0040, 0046, 0054]; Schultheis).
With regards to claim 10, , Price, as combined with Schultheis, teaches (citations to Price unless specified otherwise) the laser printed glass article of claim 8, wherein said photo imagery includes a  3-dimensional (3D) or emboss color image (FIG. 2).


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US Publication 2007/0092295; hereinafter Price) in view of Schultheis et al. (US Publication 2005/0069254; hereinafter Schultheis), and further in view of Pollara (US Publication 2003/0224108)).
With regards to claim 2, Price, as combined with Schultheis, teaches the method of glass article laser printing of photo image of claim 1.  However, Price, as combined with Schultheis, is silent regarding wherein said treated glass article surface is pre-treated by an acid or alkali solution.  
Pollara teaches a glass printing process wherein said treated glass article surface is pre-treated by an acid ([0008, 0047]) or alkali solution.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the pretreating method as taught by Pollara to the pretreating method of Price, as combined with Schultheis, to achieve a frosting effective and/or allowing finely detailed images to be printed ([0008, 0047]; Pollara).
With regards to claim 7, Price, as combined with Schultheis, teaches the method of glass article laser printing of photo image of claim 1.  However, Price, as combined with Schultheis, is silent regarding wherein said treated glass article surface is a surface of a bottle, jar, or container with a flat, curved, or uneven surface.  
Pollara teaches a glass printing process wherein said treated glass article is a bottle ([0036]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of Pollara for printing on glass bottles to the method of Price, as combined with Schultheis, with reasonable expectation of printing on the glass surface of the bottle as originally intended.


Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US Publication 2007/0092295; hereinafter Price) in view of Schultheis et al. (US Publication 2005/0069254; hereinafter Schultheis), and further in view of Harrison (US Patent 6,075,223).
With regards to claims 5 and 9, Price, as combined with Schultheis, teaches the method of glass article laser printing of photo image of claim 1 and a glass article laser printing of photo image of claim 8, respectively.  However, Price, as combined with Schultheis, is silent regarding wherein said at least one laser-printing means is capable to print photo imagery resolution of more than 3,000 pixels per inch (118 pixels per mm).  
Harrison teaches a method of laser marking for glass (abstract) wherein the laser-printing means is capable to print photo imagery resolution of more than 3,000 pixels per inch (118 pixels per mm) (col. 5, line 56).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of laser printing means as taught by Price, as combined with Schultheis, with another known type of laser printing means as taught by Harrison with reasonable expectation of having an improved resolution image (col. 5, lines 19-56; Harrison).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853